UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-01807 Value Line Larger Companies, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/13 is included with this Form. Value Line Larger Companies Fund, Inc. Schedule of Investments (unaudited) March 31, 2013 Shares Value COMMON STOCKS (97.3%) CONSUMER DISCRETIONARY (17.8%) AutoZone, Inc. * $ Coach, Inc. Comcast Corp. Class A DIRECTV * Las Vegas Sands Corp. McDonald’s Corp. NIKE, Inc. Class B Priceline.com, Inc. * Ralph Lauren Corp. Starbucks Corp. Target Corp. TJX Companies, Inc. (The) Viacom, Inc. Class B Walt Disney Co. (The) Yum! Brands, Inc. CONSUMER STAPLES (4.4%) Costco Wholesale Corp. CVS Caremark Corp. General Mills, Inc. PepsiCo, Inc. ENERGY (6.9%) Chevron Corp. Enterprise Products Partners L.P. EOG Resources, Inc. Exxon Mobil Corp. Schlumberger Ltd. TransCanada Corp. (1) FINANCIALS (6.5%) American Tower Corp. REIT BlackRock, Inc. Capital One Financial Corp. JPMorgan Chase & Co. M&T Bank Corp. (1) U.S. Bancorp HEALTH CARE (14.8%) Actavis, Inc. * Allergan, Inc. Amgen, Inc. Biogen Idec, Inc. * Bristol-Myers Squibb Co. Express Scripts Holding Co. * Gilead Sciences, Inc. * McKesson Corp. Novartis AG ADR Novo Nordisk A/S ADR Thermo Fisher Scientific, Inc. UnitedHealth Group, Inc. Shares Value INDUSTRIALS (11.4%) ADT Corp. (The) $ Boeing Co. (The) Canadian National Railway Co. Danaher Corp. Expeditors International of Washington, Inc. FedEx Corp. Precision Castparts Corp. Tyco International Ltd. Union Pacific Corp. United Technologies Corp. INFORMATION TECHNOLOGY (24.0%) Accenture PLC Class A Apple, Inc. ARM Holdings PLC ADR Baidu, Inc. ADR * Check Point Software Technologies Ltd. * (1) Citrix Systems, Inc. * Cognizant Technology Solutions Corp. Class A * eBay, Inc. * EMC Corp. * Google, Inc. Class A * Intel Corp. International Business Machines Corp. Intuit, Inc. Motorola Solutions, Inc. Oracle Corp. QUALCOMM, Inc. SAP AG ADR (1) Teradata Corp. * Texas Instruments, Inc. Visa, Inc. Class A VMware, Inc. Class A * MATERIALS (8.2%) Air Products & Chemicals, Inc. BHP Billiton Ltd. ADR (1) E.I. du Pont de Nemours & Co. Ecolab, Inc. Monsanto Co. Potash Corporation of Saskatchewan, Inc. Praxair, Inc. Yamana Gold, Inc. (1) TELECOMMUNICATION SERVICES (2.2%) America Movil SAB de C.V. Series L, ADR BCE, Inc. UTILITIES (1.1%) Duke Energy Corp. 1 Value Line Larger Companies Fund, Inc. March 31, 2013 Shares Value TOTAL COMMON STOCKS (Cost $126,720,564) (97.3%) $ Principal Amount Value SHORT-TERM INVESTMENTS (9.6%) REPURCHASE AGREEMENTS (4.2%) $ With Morgan Stanley, 0.15%, dated 03/28/13, due 04/01/13, delivery value $8,100,135, (collateralized by $7,330,000 U.S. Treasury Notes 3.125% due 05/15/21, with a value of INVESTMENTS OF CASH COLLATERAL FOR SECURITIES ON LOAN (5.4%) JOINT REPURCHASE AGREEMENTS (5.4%) Joint Repurchase Agreement with Morgan Stanley, 0.17%, dated 03/28/13, due 04/01/13, delivery value $2,598,578 (collateralized by $2,650,506 U.S. Treasury Note 2.500% due 03/31/15, with a value of $2,619,686) Joint Repurchase Agreement with
